Citation Nr: 1608388	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for calcification in the anterior-posterior window and right lung/hilum with granulomas and mild restrictive lung defect, to include as due to asbestos exposure.

3.  Entitlement to service connection for calcification in the anterior-posterior window of the spleen with granulomas, to include as due to exposure to asbestos.

4.  Entitlement to service connection for anemia with Crohn's disease, to include as due to asbestos exposure.

5.  Entitlement to service connection for glucose 6 phosphate dehydrogenage (G-6-PD) deficiency.

6.  Entitlement to service connection for a bilateral knee disability secondary to left lower extremity.
7.  Entitlement to service connection for traumatic arthritis of the left hip, to include as secondary to post operative anterior compartment syndrome with left foot flexor weakness.

8.  Entitlement to service connection for pes planus.

9.  Entitlement to service connection for generalized anxiety disorder.

10.  Entitlement to a rating in excess of 30 percent for post operative anterior compartment syndrome with left foot flexor weakness.

11.  Entitlement to a disability rating in excess of 10 percent for scar residuals of skin graft on left calf and left upper anterior thigh.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA), St. Petersburg, Florida Regional Office (RO), that denied a claim for post operative anterior compartment syndrome with left foot flexor weakness and claims for service connection for lung and spleen disabilities, anemia with Crohn's disease, and G-6-PD deficiency.  

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In September 2013, the Board remanded the Veteran's claims of entitlement to service connection for calcification in the anterior-posterior window and right lung/hilium with granulomas and mild restrictive lung defect, calcification in the anterior-posterior window of the spleen with granulomas, anemia with Crohn's disease, and G-6-PD deficiency as well as entitlement to an increased disability rating for post operative anterior compartment syndrome with left foot flexor weakness.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

A review of the Veteran's claims folder indicates that an August 2013 rating decision awarded a 10 percent evaluation for the Veteran's service-connected scar residuals of skin graft on left calf and left upper anterior thigh; denied service connection for a bilateral knee disability secondary to left lower extremity, traumatic arthritis of the left hip favoring left leg to include as secondary to post operative anterior compartment syndrome with left foot flexor weakness, pes planus, and generalized anxiety disorder; and confirmed and continued a previous denial of entitlement to service connection for a back disability.  Thereafter, in August 2013, the Veteran expressed disagreement with the assigned 10 percent disability rating for the scar residuals claim as well as the denial of the service connection claims for the bilateral knee disability, left hip disability, pes planus, generalized anxiety disorder, and back disability.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a lung disability, spleen disability, anemia with Crohn's disease, and G-6-PD deficiency as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's post operative anterior compartment syndrome with left foot flexor weakness is manifested by pain and weakness.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 30 percent for post operative anterior compartment syndrome with left foot flexor weakness have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.56, 4.73, Diagnostic Codes 5311, 5312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a disability rating in excess of 30 percent for his post operative anterior compartment syndrome with left foot flexor weakness.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2013, the Board remanded the Veteran's post operative anterior compartment syndrome with left foot flexor weakness claim for the AOJ to obtain outstanding medical treatment records and provide the Veteran with a VA examination to determine the current severity of the disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records were obtained and associated with the record.  Also, the Veteran was provided with a VA examination in November 2013 and a report of the examination was associated with the record.  As will be discussed below, this examination is adequate for the purposes of rating the Veteran's disability on appeal.  The Veteran's post operative anterior compartment syndrome with left foot flexor weakness claim was readjudicated via a January 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in November 2007, prior to the initial adjudication of his claim, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, Social Security Administration (SSA) records, and postservice VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations in February 2008 and November 2013.  The Board observes that the Veteran's representative contends in the January 2016 Informal Hearing Presentation (IHP) that the November 2013 VA examination was inadequate as it was conducted by a nurse practitioner rather than by a physician as directed by the Board in the September 2013 remand instructions.  However, the Board notes that both the February 2008 and November 2013 the VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Further, these examination reports contain sufficient information to rate the Veteran's post operative anterior compartment syndrome with left foot flexor weakness under the appropriate diagnostic criteria.  Moreover, the Board notes that the Veteran is currently in receipt of the maximum schedular rating for his anterior compartment syndrome with left foot flexor weakness, and as will be discussed in detail below, an extraschedular evaluation is not warranted.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board observes that one of the VA examiners who examined the Veteran in February 2008 noted that the Veteran's claims folder was not reviewed.  In any event, this did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his post operative anterior compartment syndrome with left foot flexor weakness.  An examination was then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to a rating in excess of 30 percent for post operative anterior compartment syndrome with left foot flexor weakness.

Higher evaluation for post operative anterior compartment syndrome with left foot flexor weakness

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his post operative anterior compartment syndrome with left foot flexor weakness.  Since service connection was granted for this disability in 1995, the RO has evaluated it under Diagnostic Code 5311, which addresses Muscle Group XI. The function of Muscle Group XI muscles is propulsion, plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  These muscles include posterior and lateral crural muscles, and muscles of the calf, triceps surae (gastrocnemius and soleus); brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantaris.  A slight disability warrants a noncompensable evaluation, a moderate muscle disability warrants a 10 percent evaluation; a moderately severe disability warrants a 20 percent evaluation; and a severe disability warrants a 30 percent evaluation.

The Veteran was provided a VA examination in February 2008.  The examiner noted the Veteran's history of development of compartment syndrome during service, and that the Veteran had surgery to remove the lateral leg muscle.  The examiner further noted that the Veteran had a brace and due to foot drop, the Veteran's toes locked up and the top of the foot caused pain.  The Veteran reported flare-ups which occurred 2 to 3 times a week and were relieved by pain medication.  During a flare-up, the Veteran reported that he could not do anything.  The examiner noted that the left lateral leg was the exact muscle injury with associated nerve injury.  Although the Veteran's activity was limited by fatigue, there was no inability to move a joint or muscle tumors.  The Veteran further reported that the disability moderately affected driving, grooming, toileting, and eating; severely affected walking and shopping; and prevented recreational activities.  The examiner reported that there was no entrance/exit wound scar, and that a moderate amount of tissue was lost.  He noted muscle strength which was 4/5 and loss of muscle function manifested by fatigability, pain, and weakness.  He also reported muscle contraction and the Veteran could not accomplish activities of daily living without difficulty.  There was no muscle herniation.  The examiner diagnosed the Veteran with status post surgery for anterior compartment syndrome with left foot flexor weakness.  

The Veteran was also provided a VA examination for his left foot in February 2008.  He reported inability to perform dorsiflexion in the left ankle and to a lesser extent plantar flexion.  This caused symptoms such as tripping over items like carpet because he could not effectively lift the toes on the left foot.  This resulted in an inability to play sports such as basketball and baseball which he previously enjoyed as well as play with his children.  He noted daily sharp pain to include with walking, stiffness, and weakness in the left foot but no swelling, heat or redness, fatigability or lack of endurance, symptoms at rest, symptoms at standing, or flare-ups.  As indicated above, he used a brace for assistance with ambulation.  His foot problems had moderate effect on walking and severe effect on recreational activities.  Upon examination, the VA examiner reported that the Veteran's gait and posture were normal.  However, there was pain with palpation on the top and arch of the foot.  The examiner diagnosed the Veteran with drop foot with weak extensor muscles and Achilles tendon contracture of the left foot.  
   
The Veteran was afforded another VA examination in November 2013.  He reported pain in the left lower extremity to the point where he must use a cane continually.  He was no longer able to extend his toes at all and wore an Achilles brace because of Achilles muscle spasms.  Pain was aggravated by walking and partially alleviated by rest.  He had to stop working because his job in logistics supply required too much standing and walking.  The examiner noted that the Veteran had injury to Muscle Group XI as well as Group XII (anterior muscles of the leg: tibalis anterior, extensor digitorum longus, extensor hallucis longus, peroneus tertius).  Further, a visual inspection showed significant loss of the deep fascia and some loss of muscle substance.  The Veteran's symptoms associated with the muscle injury on the left side included consistent loss of power, consistent weakness, consistent at a more severe level lowered threshold of fatigue and pain, and consistent impairment of coordination and uncertainty of movement.  Muscle strength testing revealed 1/5 strength testing for Group XI (ankle plantar flexion) and 1/5 strength testing for Group XII (ankle dorsiflexion).  There were no signs of muscle atrophy.  There was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  The examiner noted that the Veteran had a marked antalgic gait favoring the left leg.

The Board notes that VA treatment records document treatment for the Veteran's muscle injury to the left lower extremity.  In particular, a November 2011 treatment record notes left leg pain, and February 2013 treatment record documents the Veteran's requirement for a shoe lift to compensate for leg discrepancy and mild pain and tenderness of the left ankle with no pain on muscle strength testing and testing of 5/5.  There were no signs of erythema, edema, open lesions, or other gross deformities.  Additionally, Dr. P.Y. noted in a private treatment report dated July 2015 that the Veteran can walk only 50 feet without having to stop and rest, and that he walks consistently with the assistance of a cane.  

The Board also observes a statement from the Veteran's wife dated January 2008 noting the Veteran's leg and foot pain and the negative impact with his family including not being able to play with his children.  
     
The Board notes that in the November 2013 VA examination report, the examiner wrote that Muscle Group XII was impacted in addition to Muscle Group XI, which is the first time a medical professional has implicated this Muscle Group specifically.  Diagnostic Code 5312 addresses Muscle Group XII. The function of Muscle Group XII muscles is dorsiflexion; extension of toes; and stabilization of arch. 38 C.F.R. § 4.73, Diagnostic Code 5312.  These muscles include tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius. A slight disability warrants a noncompensable evaluation, a moderate muscle disability warrants a 10 percent evaluation, a moderately severe disability warrants a 20 percent evaluation, and a severe disability warrants a 30 percent evaluation.
Thus, of the two Muscle Groups involved, they both provide the same evaluations for slight, moderate, moderately severe, and severe disabilities. 

Under 38 C.F.R. § 4.56 , governing the evaluation of muscle disabilities, (a) an open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

A slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for the Veteran's post operative anterior compartment syndrome with left foot flexor weakness.  In this regard, the Veteran is currently in receipt of the maximum disability rating under Diagnostic Code 5311 (and Diagnostic Code 5312).  The Board further observes that there is no other Diagnostic Code that would provide the Veteran a disability rating in excess of 30 percent.  Indeed, when considering Diagnostic Codes pertaining to the tibia and foot to include the ankle, the evidence does not show nonunion of the tibia and fibula with loose motion, ankylosis of the left ankle, bilateral pronounced pes planus, or bilateral pes cavus such that a disability rating in excess of 30 percent would be warranted under Diagnostic Codes 5262, 5270, or 5276, or 5278 respectively.   

Thus, the Board finds that a disability rating in excess of 30 percent for the Veteran's post operative anterior compartment syndrome with left foot flexor weakness is not warranted at any time during the period under consideration.

With regard to the Veteran's scars associated with his post operative anterior compartment syndrome, as indicated above, he has separately pursued a claim of entitlement to an increased disability rating for this disability.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's post operative anterior compartment syndrome with left foot flexor weakness symptoms are primarily pain and weakness.  These are the types of symptoms contemplated in the current assigned rating for severe muscle impairment under Diagnostic Code 5311.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is service-connected for tinnitus and scars of a left calf and upper thigh associated with the post operative anterior compartment syndrome.  However, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.
Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his post operative anterior compartment syndrome with left foot flexor weakness has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.



ORDER

Entitlement to a rating in excess of 30 percent for post operative anterior compartment syndrome with left foot flexor weakness is denied.


REMAND

In September 2013, the Board remanded the Veteran's claims of entitlement to service connection for a lung disability, spleen disability, anemia with Crohn's disease, and G-6-PD deficiency for a VA examination to determine the etiology of these disabilities, to include whether the disabilities are due to the Veteran's claimed exposure to asbestos in service.  Pursuant to the September 2013 Board remand, the Veteran was provided with a VA examination in November 2013.  However, for reasons expressed below, the Board finds the VA examination to be inadequate for evaluation purposes as to the remanded service connection claims.

The Board initially notes that the VA examiner did not provide any opinion as to whether the Veteran currently evidences a spleen disability that is related to his military service.  Indeed, it is unclear as to whether an examination of the Veteran's spleen was taken, and the examiner did not report such.  Therefore, the Board finds that on remand, the Veteran should be provided a VA examination for his claimed spleen disability for compliance with the September 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

With regard to the Veteran's lung disability, the VA examiner diagnosed the Veteran with restrictive lung disease and concluded after examination of the Veteran that it is less likely than not that the lung disability is caused by or a result of the Veteran's service.  The examiner's rationale for her conclusion was based on her finding that the Veteran's work during his service in the Air Force was a journeyman in logistics and supplies.  She further noted that there is no evidence of exposure to hazardous materials thought to be risk factors for interstitial lung disease.  Although the Veteran's service treatment records documented radiographic studies showing calcifications in areas of the lung but thought to be granulomas, the examiner notes that these are scars from healed infections as a rule.  Moreover, there was no evidence of plaques which are associated with asbestosis, and the Veteran's treatment records were largely silent for breathing complaints.

Crucially, the Veteran has reported that his lung disability is due to being injected with an Anthrax vaccine as well as exposure to jet fuels during his service at Yokota Air Force Base in Japan.  See a statement from the Veteran dated November 2011.  Notably, the Veteran's personnel records document his service at Yokota Air Force Base, and the Board has no reason to doubt his report of exposure to jet fuels and receiving an Anthrax vaccine.  Although the examiner reported that there is no evidence to hazardous materials thought to be risk factors for interstitial lung disease, it is unclear as to whether she considered the Veteran's report of receiving the Anthrax vaccine and his exposure to jet fuels.  Indeed, this exposure was not documented in the VA examination report.  Also, the Board noted in the September 2013 remand that the examiner was directed to address a March 1999 pulmonary function test report reflecting restrictive airway disease and a November 2005 VA X-ray demonstrating calcified granulomas in the spleen and right lung base which was not addressed by the VA examiner in her report.  In light of the foregoing, the Board finds that an additional opinion should be obtained as to whether the Veteran's current lung disability is related to his military service, to specifically include his reported exposure to jet fuels and receiving an Anthrax vaccine.  

With regard to the Veteran's claim of entitlement to service connection for anemia with Crohn's disease, the VA examiner concluded after examination of the Veteran that it is less likely than not that the Veteran's diagnosed anemia and Crohn's disease is less likely as not caused by or a result of military service.  The examiner's rationale for her conclusion was based on the absence of evidence of anemia and Crohn's disease in the Veteran's service treatment records.  Although the examiner also noted that there was a brief period of anemia after the Veteran's service which had resolved, the Board notes that the mere absence of documentation in service treatment records of a claimed disorder is not, in itself, an adequate basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Additionally, the Veteran reported in the November 2011 statement that his Crohn's disease is also due to taking the Anthrax disease in service.  This report was not addressed by the VA examiner.  Accordingly, the Board finds that remand is warranted for an additional opinion as to whether the Veteran's anemia with Crohn's disease is related to military service, to include taking the Anthrax vaccine.  

With respect to the Veteran's claim of entitlement to service connection for G-6-PD deficiency, the Board directed the VA examiner to address whether the Veteran's G-6-PD deficiency is considered a congenital or developmental disease (as opposed to a defect), and if so, whether it increased in severity beyond the natural progression of the disorder in service.  Further, if the condition is considered a defect, the examiner was to address whether there is evidence of additional disability due to aggravation of the condition during service by superimposed disease or injury.  

As noted above, the Veteran was afforded a VA examination for his G-6-PD deficiency in November 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the Veteran's G-6-PD deficiency is caused by or a result of military service.  The examiner's rationale for her conclusion was based on her finding that the relationship between G-6-PD deficiency in causing pulmonary damage has not been well studied as noted in literature review, however there is a consensus that the primary etiology of G-6-PD deficiency is congenital.  She further noted that there has been no change since the pulmonary function testing done in 2000 with those conducted during the examination which indicated there was an increase in the progression of the condition.  

Pertinently, in rendering the above opinion, the VA examiner did not provide an opinion as to whether the Veteran's G-6-PD deficiency is considered a congenital or developmental disease (as opposed to a defect), and if so, whether it increased in severity beyond the natural progression of the disorder in service.  She therefore also did not discuss the possibility that if the Veteran's condition is a congenital defect, whether there is evidence of additional disability due to aggravation of the condition during service by superimposed disease or injury.  As such, the Board finds that remand is warranted for the Veteran's G-6-PD deficiency claim for compliance with the April 2013 Board remand instructions.  See Stegall, supra.

Additionally, the VA examiner reported that the Veteran's anterior compartment syndrome affects his ability to work.  In this regard, the Veteran reported that he worked in logistics supply for MacDill Air Force Base, and that job involved a good deal of standing and walking.  He also reported that he was not able to continue this job due to fatigue and pain in the left lower extremity.  Based on this report, the Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised in the context of his increased rating claim; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.
  
Finally, as was described in the Introduction above, in a rating decision dated August 2013, the Veteran was awarded a 10 percent evaluation for service-connected scar residuals of skin graft on left calf and left upper anterior thigh effective November 28, 2011 and denied service connection for a bilateral knee disability secondary to left lower extremity, traumatic arthritis of the left hip favoring left leg secondary to post operative anterior compartment syndrome with left foot flexor weakness, pes planus, and generalized anxiety disorder.  Moreover, the rating decision confirmed and continued a previous denial of entitlement to service connection for a back disability.  As stated above, the Veteran expressed disagreement with the rating decision as to those issues.  A SOC has not been submitted addressing these issues.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claims of entitlement to an evaluation in excess of 10 percent for scar residuals of skin graft on the left calf and left upper anterior thigh; entitlement to service connection for a bilateral knee disability secondary to left lower extremity, traumatic arthritis of the left hip favoring left leg secondary to post operative anterior compartment syndrome with left foot flexor weakness, pes planus, and generalized anxiety disorder; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disability.    

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Schedule the Veteran for a VA examination as to his claims of entitlement to service connection for a lung disability, a spleen disability, anemia with Crohn's disease, and G-6-PD deficiency.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this claim.  After the completion of the examination and record review, the examiner should attempt to express the following opinions:

a. Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran has a disability involving the lungs that is related to his military service, to include his report of taking an Anthrax vaccine as well as being exposed to jet fuels.  

b. Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran has a disability involving the spleen that is related to his military service, to include his report of taking an Anthrax vaccine.

c. Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's anemia and Crohn's disease is related to his military service, to include his report of taking an Anthrax vaccine.

d. Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any disability associated with G-6-PD deficiency originated in or was aggravated during the Veteran's service.  In provided this opinion, the examiner should specifically address (1) whether the Veteran's G-6-PD deficiency is considered a congenital or developmental disease (as opposed to a defect); and, if so (2) whether it increased in severity beyond the natural progression of the disorder in service.  If the condition is considered a defect, the examiner should address whether there is evidence of additional disability due to aggravation of the condition during service by superimposed disease or injury.  

In rendering the requested opinions, the examiner should specifically consider and discuss the August 1987 in-service chest X-ray reflecting calcifications and evidence of granulomas; the March 1999 and February 2000 pulmonary function testing reports reflecting restrictive airway disease; and a November 2005 VA X-ray demonstrating calcified granulomas in the spleen and right lung base.

The reasons and bases for all opinions should be provided and discussed in full.  If the examiner finds that they are unable to express the requested opinions without resort to speculation, then the reasons and bases for that opinion should be provided, and any outstanding evidence that would enable the examiner to express the opinion should be identified. 

3. Issue a SOC pertaining to the following: entitlement to an evaluation in excess of 10 percent for scar residuals of skin graft on the left calf and left upper anterior thigh; entitlement to service connection for a bilateral knee disability secondary to left lower extremity, traumatic arthritis of the left hip favoring left leg secondary to post operative anterior compartment syndrome with left foot flexor weakness, pes planus, and generalized anxiety disorder; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disability.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

4. After undertaking any additional development deemed appropriate, review the claims file to ensure that all of the foregoing requested development is completed.  Then readjudicate the claims of entitlement to service connection for calcification in the anterior-posterior window and right lung/hilium with granulomas and mild restrictive lung defect, calcification in the anterior-posterior window of the spleen with granulomas, anemia with Crohn's disease, and G-6-PD deficiency as well as entitlement to TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


